DETAILED ACTION
This is the first office action on the merits in this application. The claims of May 20, 2019, are under review. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
An error exists in the priority documentation in this application. On page 2 of the Application Data Sheet (ADS) of May 20, 2019, it appears there was a typographical error related to the patent application (application number). Correction is required. 
Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  at lines 4-5 and 11, respectively, the claims refer to “the insertion”. Examiner believes this to properly refer to the inserter.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paltzer (US 2006/0129238 A1).  
Regarding claim 1, Paltzer teaches an inserter 200 as at fig. 10 capable of use in implanting a spinal implant 10. The inserter 200 includes an outer shaft 260 comprising a central bore 262 and one or more insertion tangs 202 at a distal end thereof. The inserter includes an inner shaft 264 running through the central bore 262 of the outer shaft 260, the inner shaft 264 including a rotational lock 224 at a distal end thereof (in the form of a threaded end – threaded couplings are known to be rotationally locked together). The inserter includes a thumbwheel 270 capable of translating and rotating the inner shaft 264 (translating and rotating relative to the implant – threading pulls the implant towards the inserter; translating relative to the shaft [0089]), thereby locking or unlocking the spinal implant 10 to the inserter 200. The inserter 200 is capable of inserting the spinal implant 10 in a locked configuration (threaded together), with the one or more insertion tangs 202 facing an inferior or a superior direction:
There is no reason that the inserter 200 could not 1) be used with an implant having recesses which permit coupling of the tangs 202 on inferior/superior surfaces of the implant; 2) there is no particular reason that the implant 10 could not be inserted with the tangs 202 in inferior/superior direction, then the implant be rotated into other positions [0083, 0085]. The implant is not positively recited and so any implant which is capable of being used in the claimed fashion reads on what is claimed. It is examiner’s position that inferior/superior coupling between the implant and the inserter in no way affects configuration of the inserter, in this claim. 
Regarding claim 2, in the locked configuration (224 being threaded into 10), the rotational lock 224 prevents movement of the spinal implant 10 in a proximal-to-distal 
Regarding claims 3 and 7, the rotational lock 224 comprises a key (threads) that is shaped and sized to fit into a keyed insertion slot (threads of 250) located at a proximal end of the spinal implant 10.
Regarding claim 5, the key of 224 is asymmetric about an axis which is into/out of the page in fig. 11. 
Regarding claim 6, as presently written, there is no required structural distinction between the keyed insertion slot and a locking recess or a locking wall. Examiner is of the position that mentally designating different portions of the thread of 250 as (proximal to distal) keyed insertion slot, locking recess, and locking wall, the claim is read upon. 
Regarding claim 8, the tangs 202 extend more distally than the rotational lock 224 as seen in fig. 11. 
Regarding claim 9, the outer shaft 260 extends proximally of the thumbwheel 270 as seen at fig. 9 and 11 (the outer shaft 260 being considered to include the entire structure up to and including handle portion 272). 
Regarding claim 10, the limitation “insertion slide” is given no particular structure. Examiner will take the position that a wall of the tangs is an insertion slide. A wall of each tang 202 is capable of slidably engaging with a lateral slot of the spinal implant 10. [0083]

Regarding claims 11 and 15, Paltzer teaches an inserter 200 for implanting a spinal implant 10 as at fig. 10. The inserter 200 includes 20an outer shaft 260 including a central bore 262 and one or more insertion tangs 202 at a distal end thereof. The inserter includes an inner shaft 264 running through the central bore 262 of the outer shaft 260, the inner shaft 264 including a rotational lock 224 at a distal end thereof (in the form of a threaded end – threaded couplings are known to be rotationally locked together). The inserter includes a thumbwheel 270 capable of translating and rotating the inner shaft 264 (translating and rotating relative to the implant – threading pulls the implant towards the inserter; translating relative to the shaft [0089]), thereby locking or unlocking the spinal implant 10 to the inserter 200. The rotational lock 224 comprises a key (threads) that is shaped and sized to fit into a keyed insertion slot 250 at a proximal end of the spinal implant 10, and the key is asymmetric about at least one axis (an axis into/out of the page in fig. 11).  
Regarding claim 12, in the locked configuration (224 being threaded into 10), the rotational lock 224 prevents movement of the spinal implant 10 in a proximal-to-distal direction (by nature of threaded coupling) and the one or more insertion tangs prevent movement of the spinal implant in a medial-to-lateral direction and a superior-to-inferior direction (due to correlating shapes of the tangs and recesses 246 within the implant 10, [0083, [0089]]), thereby locking the spinal implant to the inserter.
Regarding claim 14, as presently written, there is no required structural distinction between the keyed insertion slot and a locking recess or a locking wall. Examiner is of the position that mentally designating different portions of the thread of 
Regarding claim 16, the tangs 202 extend more distally than the rotational lock 224 as seen in fig. 11. 
Regarding claim 17, the outer shaft 260 extends proximally of the thumbwheel 270 as seen at fig. 9 and 11 (the outer shaft 260 being considered to include the entire structure up to and including handle portion 272). 
Regarding claim 18, the limitation “insertion slide” is given no particular structure. Examiner will take the position that a wall of the tangs is an insertion slide. A wall of each tang 202 is capable of slidably engaging with a lateral slot of the spinal implant 10. [0083]
Regarding claim 19, there is no reason that the inserter 200 could not 1) be used with an implant having recesses which permit coupling of the tangs 202 on inferior/superior surfaces of the implant; 2) there is no particular reason that the implant 10 could not be inserted with the tangs 202 in inferior/superior direction, then the implant be rotated into other positions [0083, 0085]. The implant is not positively recited and so any implant which is capable of being used in the claimed fashion reads on what is claimed. It is examiner’s position that inferior/superior coupling between the implant and the inserter in no way affects configuration of the inserter, in this claim. 
Regarding claim 20, Paltzer teaches an inserter 200 for implanting a spinal implant 10. The inserter includes 21an outer shaft 260 comprising a central bore 262 and one or more insertion tangs 202 at a distal end thereof. The inserter includes an inner shaft 264 running through the central bore 262 of the outer shaft 260, the inner shaft 
There is no reason that the inserter 200 could not 1) be used with an implant having recesses which permit coupling of the tangs 202 on inferior/superior surfaces of the implant; 2) there is no particular reason that the implant 10 could not be inserted with the tangs 202 in inferior/superior direction, then the implant be rotated into other positions [0083, 0085]. The implant is not positively recited and so any implant which is capable of being used in the claimed fashion reads on what is claimed. It is examiner’s position that inferior/superior coupling between the implant and the inserter in no way affects configuration of the inserter, in this claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paltzer and Miller (US 8,114,088 B2).
Regarding claims 4 and 13, the limitations of claims 3 and 11 are taught by Paltzer, as above. However Paltzer fails to teach the key of the rotational lock being in the shape of a half-moon. Rather, Paltzer teaches the key being a threaded configuration.
It is noted that Paltzer teaches various embodiments of rotational lock (e.g. fig. 15, 31). 
Miller teaches an implant inserter including tangs (sidewalls of 810) and a rotational lock 888 in the form of a split-threaded element (fig. 8C). Each threaded half-element 888 is in the form of a half-moon shape (when viewed end- on, from the distal end). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the threaded distal end of the inner shaft 264 of Paltzer as a split threaded element 888 with an expander 844 of Miller in order to increase retention and security of the connection of the threaded coupling of the Paltzer device. (Miller col. 9, line 65 – col. 10, line 6).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paltzer and Simonton et al. (US 2004/0162616 A1).
Regarding claims 4 and 13, the limitations of claims 3 and 11 are taught by Paltzer, as above. However Paltzer fails to teach the key of the rotational lock being in the shape of a half-moon. Rather, Paltzer teaches the key being a threaded configuration.
Examiner understands the claimed half-moon shaped rotational locking mechanism to be a frictional connection, also known as a camming connection. Examiner is of the position that a half-moon shape is functionally equivalent to many other shapes of cam so long as the receiver for receiving the camming lock is of a functionally correlated shape. 
It is noted that Paltzer teaches various embodiments of rotational lock (e.g. fig. 15, 31). 
	Simonton teaches a trial implant and inserter shaft assembly in which the implant is coupled to the inserter by many different functionally equivalent means: 
Contemplated coupling arrangements between trial body 142 and the insertion instrument include clamping connections, frictional connections, set screw connections, threaded connections, bayonet connections, and ball-detent connections, for example. [0078], [0095]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799